NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAE HOON YOO,                                   No.    16-70061

                Petitioner,                     Agency No. A096-068-722

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Jae Hoon Yoo, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision finding him removable and granting voluntary

departure. We have jurisdiction under 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We review for substantial evidence the agency’s factual

findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the

petition for review.

      The agency did not err or violate due process in taking Yoo’s pleadings

immediately following service of the amended charges, where the IJ offered Yoo a

continuance of 10 days, and he waived it. See 8 C.F.R. § 1240.10(e) (IJ must

advise the alien that he may be given a “reasonable continuance” to respond to the

additional factual allegations and charges); Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and substantial prejudice to prevail on a due process

claim).

      Yoo’s pleadings were a binding judicial admission, where Yoo alleges no

egregious circumstances, and the record shows that Yoo pleaded through his

attorney, acting in his official capacity, at a formal hearing on the record, in

response to distinct questions from the IJ, for the purpose of obtaining voluntary

departure. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 830 (9th Cir. 2011)

(absent egregious circumstances, an attorney’s admission or concession is binding

on an alien when the admission is distinct, formal, and made by an attorney in their

professional capacity, as a tactical decision).




                                           2                                       16-70061
      Accordingly, the agency did not err in sustaining the removability charge.

See Perez-Mejia v. Holder, 663 F.3d 403, 410-411 (9th Cir. 2011) (an IJ has

authority to sustain the charges on the basis of the alien’s admissions); see also

8 C.F.R. § 1240.10(c).

      PETITION FOR REVIEW DENIED.




                                          3                                   16-70061